Exhibit 10.1

 

480 Pleasant Street Lee,

Massachusetts 01238 (413)

243-1600

 

December 19, 2013

 

Mr. William M. Solms

6483 Cheshire Lane

Marshall, VA 20115

 

Dear Bill,

 

On behalf Wave Systems Corp, I am pleased to offer you a position as Chief
Executive Officer which is an Exempt position and reports to Wave’s Board of
Directors.  Additionally, you have also been named as a Director on Wave’s Board
of Directors.  This letter, while not a contract of employment, is our attempt
to summarize our understanding regarding the terms of your employment with Wave
Systems Corp. (“Wave Systems Corp” or the “Company”).

 

Your position as CEO will be retroactive to October 6, 2013 which was the date
upon which you were named Interim CEO.  All employment with Wave Systems Corp is
on an “at will” status.  All employment with Wave Systems Corp is a voluntary
one and is subject to termination by you, or the Company at will, with or
without cause, and with or without notice, at any time. Nothing in this offer
letter shall be interpreted to be in conflict with or to eliminate or modify in
any way the employment-at-will status of Wave Systems Corp employees.

 

Your compensation will be at a rate of $8,333.33 semi-monthly.  This equates to
an annual salary of $200,000; this figure is not a guarantee of earnings and is
provided for informational purposes only.  For Fair Labor Standards Act (FLSA)
wage and hour purposes, this position is classified as exempt, which means that
you will not be eligible for overtime time pay for hours actually worked in
excess of 40 in a given workweek.

 

·                 Stock options- The Compensation Committee of the Board of
Directors bas granted 275,000 incentive stock options under the terms of our
1994 Employee Stock Option Plan. According to the plan these options would vest
over three years on the 1st, 2nd, & 3rd anniversaries of the date of this
letter, and expire ten years after the grant date.

 

·                 Benefits - You will continue to be eligible for benefits
offered by the Company on your first day of hire. Your eligibility for
participation in the 40 l(k) plan is on your first day of hire, or your
21st Birthday, whichever comes first. You will be eligible for 15 days of
vacation, nine paid holidays, and other personal days as offered by our
Personnel Policies.

 

·                 Remote Position –It is expected that you have a primary home
office in Virginia that can be used for managing and communication in a
professional manner within the scope of your duties as CEO.  Wave will reimburse
reasonable office monthly telephone and internet expenses through Wave’s process
of employee expense reimbursements.

 

·                 Bonus-Participation in a Bonus Program will entitle you to
earn up to an additional $200,000 for the first 12 months in your position as
CEO (starting on October 6, 2013), targeted at 100% performance results.  This
compensation is not guaranteed compensation but rather will be based upon the
2013 & 2014 variable compensation plan as determined between you and Wave’s
Board of Directors.  Your share of this Bonus Program will be calculated and
determined when specified performance objectives are met

 

--------------------------------------------------------------------------------


 

We greatly look forward to having you in your new position as CEO of Wave
Systems Corp.  We believe that your unique talents will allow Wave Systems Corp
to continue to grow and believe that your future here will be rewarding both
professionally and financially.

 

 

Yours truly,

 

 

Robert Frankenberg

Director and Chairman of the Compensation Committee

 

CC: Human Resources

 

 

The provisions of this offer of employment have been read, are understood, and
the offer is herewith accepted.

 

 

Date:

 

 

 

 

 

 

Accepted & Signed:

 

 

 

--------------------------------------------------------------------------------

 